Citation Nr: 1441195	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  09-40 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a claim seeking entitlement to service connection for hypertension has been submitted.

2.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a back disorder.


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970, to include combat service in Vietnam.  Thereafter, the Veteran entered the National Guard in 1975 and served in various periods of active duty, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA), to include a confirmed period of active duty from September 1990 to November 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The Board notes the Veteran provided a signed VA Form 21-22 designating The American Legion as his representative in January 2008.  In a May 2012 statement, The American Legion indicated the Veteran did not file the 21-22 form through The American Legion office and, therefore, they were revoking representation.  In contrast, however, The American Legion provided a brief dated April 2014 on behalf of the Veteran, which provided arguments for the issues on appeal here.  To clarify the apparent confusion, the Board sent a letter to the Veteran in August 2014 asking him whether he wished to appoint the American Legion or some other organization or person to represent him.  No response was received within 30 days and as indicated in the letter, in the absence of a valid VA form 21-22, the Board will assume the Veteran wishes to represent himself.

The issues of entitlement to an increased rating for coronary artery disease and for a total disability rating based on individual unemployability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for hypertension and for a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.





FINDINGS OF FACT

1.  The issue seeking entitlement to service connection for hypertension was denied in rating decisions dated July 1993, August 1994, and most recently in February 1995 finding hypertension pre-existed service and was not aggravated by any incident of service.

2.  The February 1995 rating decision was not appealed and no new and material evidence was submitted within the appeal period.

2.  Evidence received since the February 1995 rating decision is new, relates to an unestablished fact necessary to grant the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 1995 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1094); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Evidence submitted to reopen the claim of entitlement to service connection for hypertension is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the Board's favorable opinion regarding the Veteran's application to reopen herein, any defect with respect to VA's duties to notify and assist is considered non-prejudicial.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 
The Veteran sought entitlement to service connection for hypertension originally in 1993 indicating he was first diagnosed and treated for hypertension in October 1990, during a period of active duty.  This claim was denied in rating decisions dated July 1993, August 1994, and February 1995 finding the Veteran's hypertension actually pre-existed his period of active duty in 1990 and was not aggravated in service.  

The Veteran did not appeal the February 1995 decision and no new and material evidence was submitted within the appellate time frame.  Thus, the February 1995 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1094); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

The evidence received since the February 1995 rating decision includes medical records of continued treatment for hypertension and rating decisions granting service connection for diabetes mellitus, type II, and coronary artery disease.  The Veteran now claims, in the alternative, that his hypertension is secondary to these service-connected disabilities.

Although not dispositive, the evidence received since February 1995 is not cumulative or redundant of the evidence previously of record.  Moreover, it relates to an unestablished fact necessary to substantiate the claim.  Accordingly, it is new and material and reopening of the claim is in order.


ORDER

New and material evidence having been submitted, the claim for service connection for hypertension is reopened, and to that extent, the appeal is granted.





REMAND

The Veteran claims his current back disorder is due to an injury occurring during a period of ACDUTRA where he fell out of a helicopter.  He claims various theories as to his hypertension claim, to include:  (1) directly attributable to Agent Orange herbicide exposure in the military, (2) in-service incurrence during his 1990 period of active duty, (3) caused or aggravated by his service-connected diabetes mellitus, type II, or alternatively (4) caused or aggravated by his service-connected hypertension.

As indicated in the introduction, the Veteran's service consists of periods of active duty, ACDUTRA, and INACDUTRA.  In order for a service connection claim to prevail, the appellant must have either (1) served on active duty; or (2) served on a period of ACDUTRA and incurred or aggravated an injury or disease during that period of ACDUTRA; or (3) served on a period of INACDUTRA and incurred or aggravated an injury during that period of INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991) (emphasis added).

Since the claims on appeal deal with both an injury (the back disorder) and a disease (hypertension), it is imperative that the Veteran's exact dates of active duty, ACDUTRA, and INACDUTRA are clarified.  The VA must obtain personnel records and any other missing service treatment records from his National Guard service.

There are also appears to be a gap in the Veteran's military history between his period of active duty ending in 1970 and his enlistment into the National Guard in 1975.  The VA should ask the Veteran to identify treatment records from 1970 to 1975.  For example, there are records that note a prior medical history of gunshot wound surgery repair to the abdomen, which is not of record, and a prior history of hypertension treatment in 1972, also not of record.  

As to both claims being remanded herein, since it is necessary to remand the claims for other reasons, the VA should also obtain recent VA outpatient treatment records.

Hypertension

Again, the Veteran asserts alternative theories as to why he feels his hypertension is related to his military service.  He indicates he did not know he had a blood pressure problem or was otherwise on medication for hypertension until October 1, 1990, four days after he was placed on "active duty."  The Veteran was in the National Guard at the time and was placed on Active Duty from September 27, 1990 to November 1990.  On October 1, 1990, a mere four days after being placed on active duty status, he was seen for high blood pressure readings, diagnosed as hypertension, and placed on medication.

The service treatment records have notations within indicating the Veteran's hypertension may have pre-existed this period of service.  For example, on October 1, 1990, the service treatment records indicate an ordered three day blood-pressure check to increase medication for hypertension.  That suggests the Veteran was already on medication at the time.  The Veteran self-reported medication for hypertension on his October 9, 1990 examination.  On October 22, 1990, a service treatment record notes a pertinent medical history of hypertension since 1972.  Similarly, a November 1990 civilian record notes a pre-medical history of hypertension for "years."  In contrast, the Veteran's National Guard records, to include periodic examinations in 1975, 1980, 1984, 1985, and 1988 are all silent as to high blood pressure or hypertension.  There are no service treatment records prior to October 1, 1990 indicative of hypertension or high blood pressure.  At the same time, there is a noticeable gap in medical treatment records between the Veteran's separation from his first period of active duty in 1970 to his reenlistment into the National Guard in 1975.

Since that time, the Veteran is now service-connected for diabetes mellitus, type II, and coronary artery disease.  He claims, in the alternative, that his hypertension is due to his in-service Agent Orange herbicide exposure in Vietnam or otherwise secondary to his diabetes and/or heart disabilities.  

His military records confirm his presence in Vietnam from October 20, 1968 to October 25, 1969 and, therefore, his exposure to Agent Orange herbicides is presumed.  See 38 C.F.R. § 3.307 (2013).  Hypertension, however, is not on the list of diseases presumptively associated with herbicide exposure.  See id. § 3.309(e).  Even if a presumption is found inapplicable, however, VA must still consider whether a diagnosis can directly be attributed to a veteran's military service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran was afforded a VA examination in November 2010 related to his diabetes where the examiner opined the Veteran's diabetes did not cause his hypertension since the diagnosis of hypertension pre-dated diabetes by several years.  The examiner did not address the question of aggravation or any of the other raised theories by the Veteran.

A VA examination is necessary to resolve the evidence of record, to include whether hypertension was incurred during a period of active duty or, in the alternative, has otherwise been caused or aggravated by a service-connected disability, to include coronary artery disease and diabetes.  See 38 C.F.R. § 3.310

The VA should also send corrective notice to the Veteran indicating the evidence necessary to establish service connection for hypertension under all his raised theories:  (1) directly attributable to Agent Orange herbicide exposure in the military, (2) in-service incurrence during his 1990 period of active duty, (3) caused or aggravated by his service-connected diabetes mellitus, type II, or alternatively (4) caused or aggravated by his service-connected hypertension.  The May 2008 letter sent to the Veteran only addresses direct service connection. 

Back Disorder

The Veteran claims he has a chronic back disorder as a result of an injury occurring during a period of ACDUTRA where he fell 20-25 feet off a helicopter.  He says he did not seek medical treatment at the time, but his back has bothered him since that injury.  His military records are silent as to this injury, but the Veteran did supply signed "buddy" statements from fellow servicemen who witnessed the injury in June 1990.

Current VA outpatient treatment records indicate a diagnosis of lumbosacral spondylosis without myelopathy, but are silent as to likely etiology.

It is necessary to obtain the Veteran's personnel records to confirm his duty assignment in June 1990.  A VA examination is also warranted to ascertain whether the Veteran's current back diagnosis could be etiologically related to the described helicopter injury decades earlier.  Although the incident is not noted in the Veteran's service treatment records, lay statements are competent to describe in-service events.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, a VA examination is indicated.

Accordingly, the case is REMANDED for the following action:

1. Send corrective notice to the Veteran specifically explaining the evidence necessary to substantiate his back disorder claim and hypertension disorder claim, which are claimed under various theories to include: directly attributable to Agent Orange exposure, incurred during a period of active duty, ACDUTRA or INACDUTRA, or, alternatively, claimed secondary to his service-connected diabetes and coronary artery disease.

2. Contact NPRC, the Army National Guard, and any other appropriate agency to obtain his personnel records, any missing service treatment records, and to confirm the exact periods, days and dates of the Veteran's active duty, ACDUTRA, and INACDUTRA.

3. Ask the Veteran to identify all medical care providers who treated him from 1970 to 1975, to include for the gunshot wound, abdomen surgery, or high blood pressure/hypertension.  After securing the necessary release, the RO should obtain these records, including any VA outpatient treatment records identified.  The RO should also obtain all VA treatment records from the VA Medical Center in Jackson, Mississippi and all associated outpatient clinics dated from February 2012 to the present..  All efforts to obtain identified medical records must be fully documented, and any VA facility must specifically provide a negative response if records are not available.  For any private records identified, two attempts to obtain the records must be made unless the first attempt reveals that further attempts would be futile.

4. Schedule an appropriate VA examination for hypertension to determine the etiology of the Veteran's hypertension.  Specifically, the examiner is asked to determine whether the Veteran's hypertension is attributable to his military service, presumed Agent Orange herbicide exposure, or service-connected CAD and/or diabetes mellitus, type II.  Any indicated diagnostic tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The claims file must be made available to the examiner in conjunction with the examination.

To assist the examiner in addressing these questions, provide him/her with a list of all of the appellant's periods of ACDUTRA and INACDUTRA.  The examiner is also informed that the Veteran's Agent Orange exposure is presumed.

The examiner is initially asked: based on the clinical examination, and consideration of the evidence of record (to include lay statements), is it at least as likely as not (50 percent probability or more) that hypertension was first incurred during the Veteran's period of active duty from September 1990 to November 1990, or that it first manifested within 1 year of November 1990.

In rendering an opinion, the examiner is to consider and reconcile service treatment records, which are completely silent as to high blood pressure readings or a hypertension diagnosis until October 1, 1990 with treatment record notations indicating a pertinent medical history of "years" for hypertension (e.g., an October 22, 1990 record specifically indicating hypertension since 1972 and a November 1990 civilian record noting a history of hypertension for "years").  The examiner is to consider the Veteran's lay statements and any newly obtained evidence that may shed light on the pertinent medical history of the Veteran's hypertension. 

Other pertinent pieces of evidence include an October 1, 1990 service treatment record indicating an ordered three day blood-pressure check to increase medication for hypertension.  That suggests the Veteran was already on medication at the time.  The Veteran self-reported medication for hypertension on his October 9, 1990 examination.  In contrast, the Veteran's National Guard records, to include periodic examinations in 1975, 1980, 1984, 1985, and 1988 are all silent as to high blood pressure or hypertension.  There are no treatment records prior to October 1, 1990 indicative of hypertension or high blood pressure.  


- Is it at least as likely as not (50 percent probability or more) that the Veteran's hypertension incurred during a period of active duty or ACDUTRA?

- If not, is the Veteran's hypertension at least as likely as not (50 percent probability or more) directly attributable to his military service, to include presumed Agent Orange exposure or 1990 elevated blood pressure readings and treatment for hypertension?

- If not, did the Veteran's hypertension clearly and unmistakably (i.e. the evidence is obvious and manifest) pre-exist his military service and, if so, is it clear and unmistakable that his hypertension did not increase in severity beyond the natural progression of the disease during his military service?  In other words, is it clear and unmistakable that any increase in service was due to the natural progression of the disease?

- Regardless of date of incurrence, is the Veteran's hypertension at least as likely as not (50 percent probability or more) caused or aggravated by any service connected disability including diabetes, coronary artery disease, or any other service connected disability.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale for all opinions must be provided.

5. Schedule an appropriate VA examination for the Veteran's claimed back disorder to determine the likely etiology for any and all back disorders found.  Specifically, the examiner is asked to determine whether it is at least as likely as not (50 percent probability or more) that the Veteran's back disability began in service, was caused by service, or is otherwise related to service, to include whether it is related to the June 1990 helicopter injury.

Any indicated diagnostic tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The claims file must be made available to the examiner in conjunction with the examination.

To assist the examiner in addressing these questions, provide him/her with a list of all of the appellant's periods of ACDUTRA and INACDUTRA.  

A complete rationale for all opinions must be provided.  

6. The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

7. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


